NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

HAROLD V. DAVIS,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7107

Appeal from the United States Court of Veterans
Claims in case no. 10-0396, Judge Mary J. Schoe1en.

ON MOTION

ORDER

Harold V. Davis moves for various time extensions,
exemption from court rules relating to copies of exhibits,
and copies of this court’s rules.

Davis does not provide specifics for his extension of
time request. Moreover, he has already submitted an

HAROLD DAVIS V. SHINSEKI 2

informal brief in this case within the proscribed deadlines
for such a filing.

Davis also asks for relief from the requirement that
he provide copies of exhibits Davis appears to have
submitted his informal brief with reference to exhibits but
no attachments. Without at least one copy, the court is
unable to consider his exhibits. Accordingly, Davis must
provide at least one copy of his exhibits, as referenced in
his informal brief.

Acoordingly,
IT IS ORDERED THAT

(1) The motion for an extension of time is denied
without prejudice to him filing for a specific extension, if
necessary, for a reply brief.

(2) The motion for exemption from the court rules re-
lating to copies of exhibits is denied.

(3) The motion for a copy of this court’s rules is
granted This court will provide Mr. Davis with a copy of
the Rules of Practice and the Pro Se Guide.

FoR THE CoURT

JUN l 4 inn /S/Jan H@rbaiy
Date J an Horbaly
Clerk
cc: Harold V. Davis
- D
J R. S t, E . E\LSFUR

ames wee sq u _3_1_?|%\_::|:§§;?§\-9&“{:“"

324 JUN 'l 4 'ZUIZ

JAN HORBAI.V
CLERK